Exhibit 99.1 FOR IMMEDIATE RELEASEFebruary 17, 2009 TANDY LEATHER FACTORY ANNOUNCES ANTICIPATED CHANGE IN CEO Conference Call at 11:00 am EST, February 18, 2009 – Tandy Leather Factory will host a conference call at 11:00 am EST, on February 18, 2009, which can be accessed at 877-407-8033 or 201-689-8033.A conference call replay will be available through 11:59 p.m. Eastern Time on February 25, 2009 and can be accessed by calling (domestic) 1-877-660-6853 or (international) 1-201-612-7415.For both, reference account number 286 and conference ID number 314125. The call is being webcast by Vcall and can be accessed at the company’s web site at www.tandyleatherfactory.com or at www.InvestorCalendar.com.The webcast will be archived and available for replay through May 18, FORT WORTH, TEXAS – Tandy Leather Factory, Inc. (AMEX: TLF) announced today that Ron Morgan plans to resign as the company’s Chief Executive Officer effective June 30, 2009.In addition, Mr. Morgan is not expected to stand for re-election at the 2009 Annual Meeting of Stockholders on May 12, 2009.Mr. Morgan’s determination to resign was not due to any disagreement with the company.Mr. Morgan cited retirement, after more than 30 years of service to the company which he co-founded, as grounds for his resignation.It is expected that the Board of Directors of the Company will elect Jon Thompson, the company’s President and Chief Operating Officer, as Chief Executive Officer effective July 1, Mr.
